Citation Nr: 0017927	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-06 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for myotonic dystrophy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976 with active duty in the Navy from August to 
September 1982.

This matter arises from a January 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
diagnosed myotonic dystrophy and military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for myotonic 
dystrophy is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).  

In the instant case, the veteran has failed to cross the 
initial threshold with regard to her claim for service 
connection.  While medical evidence shows that she was 
diagnosed as having myotonic dystrophy in July 1976, there is 
no medical evidence to link the hereditary condition to 
military service.  Service medical records show that the 
veteran was treated regularly during active duty for a 
variety of problems from respiratory complaints to low back 
pain, without any evidence of neurological problems.  Her 
entrance examination of August 1973 was negative.  A July 
1975 neurological evaluation for complaints of right leg pain 
was normal, as was an October 1975 neurological evaluation 
for low back pain.  The veteran's separation examination 
report of March 1976 was likewise normal without evidence of 
clinical abnormality involving any of the identified body 
systems.  An addendum to the separation examination report 
indicated that the veteran hurt her back in a fall from a 
horse in June 1976 that was resolved prior to separation, and 
later June 1976 signed statement from the veteran indicated 
no change in her medical condition since her separation 
examination of March 1976.

A March 1982 enlistment examination for the Navy was negative 
with the exception of a stapedectomy and defective vision.  
In August 1982, during her 28 days of active duty with the 
Navy, the veteran was treated for stress related syncope.  
There was no other record of medical treatment during this 
period of service and no separation examination report.  

The veteran was afforded a VA examination in June 1998.  The 
veteran told the examiner that she had weakness in her left 
hand for several years and weakness in her right hand for the 
past 5 to 6 years.  The examiner said she spent "over an 
hour" reviewing the veteran's medical records and stated she 
found no indication of neurological symptoms of weakness, 
fatigue, or falls during service.  Moreover, she noted that 
myotonic dystrophy is a hereditary condition, and its 
symptoms are often not noticed until early adult life.  In 
addition, the veteran's family history was significant for a 
diagnosis of myotonic dystrophy in an aunt and uncle, 
possibly her father, and her own 17 year old daughter.  The 
veteran noted that her aunt and daughter had a more severe 
form of the condition than she had.  The examiner's diagnosis 
was myotonic dystrophy with first onset of symptoms unclear 
but reported symptoms for past 5 to 6 years.  

The Board points out that service connection may be granted 
for myotonic dystrophy, even though it is reported to be a 
hereditary condition, if the disease first became symptomatic 
during service or was otherwise incurred in or aggravated by 
service.

As noted previously, in order to establish a well-grounded 
claim there is must be medical evidence of a nexus between a 
diagnosed disability and military service.  Here, the 
veteran's hereditary condition of myotonic dystrophy was not 
diagnosed until 1996, more than 14 years after separation 
from her last period of active duty, and there is no medical 
evidence of symptoms of the condition during service.  
Moreover, no physician or qualified health provider has said 
that symptoms she had during service were actually those of 
her current ailment.  Despite the veteran's April 1999 
hearing testimony that she constantly fell during her first 
period of active duty, there is no medical evidence to 
document any neurological impairment or muscular ailment now 
diagnosed as myotonic dystrophy.  She also testified that she 
had many coordination problems during basic training and was 
unable to march properly.  However, she remained in service 
for three years and her separation examination report was 
normal, with the exception of a fall from a horse in June 
1976.  There is no medical evidence attributing this fall to 
any neurological impairment or muscle weakness associated 
with myotonic dystrophy.  In addition, while the veteran 
testified that she was asked to leave the service in 1982 
because of her inability to perform the physical activities, 
there is no medical evidence showing any pathology of her 
disease in service.  Accordingly, as there is no medical 
evidence to link the veteran's myotonic dystrophy to military 
service, the claim must be denied as not well grounded.

In reaching this decision, the Board notes that it is aware 
of no circumstance in this matter which would constitute 
notice to the VA that relevant evidence may exist or could be 
obtained, which, if true, would serve to render plausible the 
veteran's claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Also, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
her application for service connection denied herein.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In short, she 
needs medical evidence that some of her symptoms in service, 
in retrospect, were actually manifestations of myotonic 
dystrophy.  


ORDER

Entitlement to service connection for myotonic dystrophy is 
denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

